DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Goode on 11/15/2021.

The application has been amended as follows: 

In the claims:
Claim 1, line 10 “the rod;” has been changed to –the rod and within a bellows chamber;--;
Claim 1, line 11 “the first metal bellows” has been changed to –the bellows chamber--.
Claim 17, line 2 “a piston disposed” has been changed to –a piston and an accumulator spring, disposed--;
Claim 17, lines 2-3 “and couplable” has been changed to –and the piston couplable--;
Claim 17, line 10 “the rod,” has been changed to –the rod and within a bellow chamber,--;

Claim 19 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 17 include a second sealed metal bellows. This is the equivalent of the compensating bellows of claim 11. Deville, et al. US2013/0206387 teaches a system with a tubing string and a bellows system, but does not teach the claimed second sealed metal bellows in communication with a bellows chamber, and does not teach the first sealed metal bellows in the chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672  
                                                                                                                                                                                                      /C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        11/15/2021